                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

SARAH MCPHERSON,                                      )
                                                      )
                Plaintiff,                            )
                                                      )      CIVIL ACTION NO.________
         v.                                           )
                                                      )
METROPOLITAN SECURITY SERVICES,                       )
INC. D/B/A WALDEN SECURITY                            )      JURY DEMAND
                                                      )
                Defendant.                            )


                                 COMPLAINT
______________________________________________________________________________

         COMES the Plaintiff, Sarah McPherson (“Ms. McPherson”) by and through undersigned

counsel, and for her cause of action against the Defendant, Metropolitan Security Services, Inc.

d/b/a Walden Security (“Defendant”), would respectfully show unto the Court as follows:

                                 I. JURISDICTIONAL STATEMENT

         1. The jurisdiction of this Court is invoked by Ms. McPherson pursuant to Title VII of the

Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §2000e et seq., and the Tennessee

Human Rights Act (“THRA”), T.C.A. § 4-21-101 et seq. providing for injunctive and other relief

against discrimination in employment. This action also seeks to remedy violations of the Family

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. and the Healthy Workplace Act, T.C.A.

50-1-503. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C.

§ 1343. Supplemental jurisdiction over Ms. McPhersons’ state law claims is pursuant to 28 U.S.C.

§1367.

                               II.   NATURE OF PROCEEDING




Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 1 of 18 PageID #: 1
       2.      This is a proceeding for compensatory damages, damages for mental anguish,

abuse, embarrassment and humiliation, and for such additional damages and attorney’s fees as

may be necessary to effectuate the purposes of Title VII and the THRA. Ms. McPherson also

seeks damages against Defendants for violation of the FMLA and the Tennessee Healthy

Workplace Act.

       3.      At all times material hereto, Ms. McPherson was a citizen and resident of

Hamilton County, Tennessee and was employed by Defendant in Chattanooga, Tennessee.

       4.      Defendant provides security services in Hamilton County, Tennessee.

Defendant’s business is sufficient to classify Defendant as an employer within the meaning of

Title VII, 42 U.S.C. § 2000e, the THRA, T.C.A. § 4-21-102(5), the FMLA, 29 C.F.R. § 825.104,

and the Tennessee Healthy Workplace Act, T.C.A. § 50-1-502(3).

                                         III.   FACTS

         5.   Ms. McPherson was employed by Defendant from November 6, 2015 until her

wrongful termination on August 6, 2019. She was hired as Training Administrator and in

September 2016 she was promoted to Human Resources Assistant. Ms. McPherson made it

known to management that career advancement within the company was very important to her.

Ms. McPherson relied upon Defendant’s employee handbook which stated that Defendant is an

equal employment opportunity employer with a zero tolerance policy for any discriminatory

practices, harassment or retaliation.

       6.      Ms. McPherson had an excellent work record with Defendant and was highly

praised for her skills and the experience that she brought to Walden Security. In approximately

April 2017, Ms. McPherson was promoted to Learning Management Systems Administrator at

the corporate office in Chattanooga. She was assigned to work under Jason Crowe, Learning and




                                    2
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 2 of 18 PageID #: 2
Development Director. Mr. Crowe’s supervisor was Lauren Tudor, Executive Vice President.

While working under Mr. Crowe, Ms. McPherson continued to pursue advancement within the

company.

       7.    In approximately September or October, 2018, Ms. McPherson was approached by

Abi Browning, FSD Director of Human Resources, regarding an available position in FSD. Ms.

Browning stated that Ms. McPherson had been highly recommended for the position. Ms.

McPherson was very interested in the position. Ms. Browning and Mick Sharp, FSD Vice

President, interviewed Ms. McPherson and stated that they wanted her for the position and would

talk to Ms. Tudor. Ms. Tudor was supportive of Ms. McPherson’s efforts to pursue other

opportunities within the company but discouraged her from pursuing that particular position. Ms.

Tudor advised Ms. McPherson, “as her big sister,” not to take the position, claiming that it would

not be a wise career choice, and in fact would be more of a “backwards step” in her career.

       8.      Mr. Crowe jokingly expressed his displeasure in a text to Ms. McPherson

regarding her desire to seek another position within the company, which was disturbing to Ms.

McPherson. She had observed that Mr. Crowe was becoming more and more controlling

towards her, which was another reason she was seeking a different position in the company. Ms.

McPherson felt that Mr. Crowe was not supportive of her advancement within the company, like

he was with her male counter-parts. Mr. Crowe refused to discuss avenues for her advancement

within the company and withheld job opportunities from her.

       9.      On November 6, 2018, Ms. McPherson received a Certificate of Outstanding

Performance and a letter of commendation from Defendant for her “personal and professional

accomplishments at Walden Security.”




                                    3
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 3 of 18 PageID #: 3
       10      In approximately November of 2018, Ms. McPherson informed Ms. Tudor that

she would like to explore a position in Sales. Ms. Tudor agreed and arranged for Ms. McPherson

to go to Nashville to spend the day with the Sales Manager. Due to PTO and the holidays, Ms.

McPherson’s trip to Nashville was postponed. When Ms. McPherson attempted to discuss the

position with Mr. Crowe, he would not respond. During this time period, Ms. Tudor stated that

another employee, Megan Bell, wanted to transfer to a different department. Ms. Tudor asked

Ms. McPherson to speak with Ms. Bell regarding “absorbing” her within the Learning and

Development Department. Ms. Tudor told Ms. McPherson that as soon as she trained Ms. Bell,

Ms. McPherson could transfer to the position in Sales. In the meantime, Ms. Tudor agreed that

Ms. McPherson could begin the process of transitioning to Sales by working a few days a week

in Sales and a few days a week in Learning and Development.

       11.     In approximately January 2019, after Ms. McPherson had trained Ms. Bell, Mr.

Crowe called Ms. McPherson into a one-on-one meeting and advised her that the option of

transitioning into Sales was no longer on the table. Mr. Crowe told Ms. McPherson it was due to

recent changes in business needs but gave no further explanation. Shortly thereafter, Ms.

McPherson was promoted to Learning and Development Manager under Mr. Crowe.

       12.      In June of 2019, while on vacation, Ms. McPherson became aware of an

available position for Director of Quality Assurance and applied for the position. She

immediately sent a message to Mr. Crowe notifying him of her application, but he did not

respond. At the next weekly business meeting, Mr. Crowe told Ms. McPherson he was not

happy about her text. Mr. Crowe stated that he would have preferred for Ms. McPherson to tell

him in person. When Ms. McPherson tried to explain that she was on vacation, Mr. Crowe told

her not to text him if she applied for another position, but to tell him in person. In a very




                                    4
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 4 of 18 PageID #: 4
derogatory tone, Mr. Crowe asked if she was ready for a Director level position. Ms. McPherson

stated “Yes,” and if not, she could learn the position very quickly. Mr. Crowe stated that he had

already spoken with Ms. Tudor and that Ms. McPherson would receive only a “courtesy

interview.”

        13.    Due to Mr. Crowe’s adverse reactions to Ms. McPherson’s repeated attempts to

advance her career within the company, Ms. McPherson sent an email to Ms. Tudor and Mr.

Crowe on June 24, 2019 requesting to meet with them to discuss her “Career Planning” and the

options that were available for her to transition into a position in Quality Assurance. Ms.

McPherson had made it known to Mr. Crowe that her passion was Compliance and Quality

Management. If there was anything compliance related, Mr. Crowe would say “Sarah, you’re

going to love this” or “you’ll love this because it is your passion” or “I know you love doing this

but you’ll have to wait to work on this.”

        14.    On June 25, 2019, Ms. McPherson had not received a response from Mr. Crowe

or Ms. Tudor regarding her email. She arrived at work sometime between 8-8:30 a.m. She was

having a conversation with Mr. Crowe and Ms. Bell when Mr. Crowe received a phone call and

stepped out of the office. Mr. Crowe came into Ms. McPherson’s office around 9:00 a.m.

appearing extremely agitated and upset. He told Ms. McPherson that she needed to come with

him. When Ms. McPherson informed Mr. Crowe she had to attend a meeting with the Volunteer

Group, Mr. Crowe replied “You’re going to miss it.” Ms. McPherson immediately knew that

something serious had happened. Previously, when Mr. Crowe would share business

information, he would not share it with Ms. Bell, only with Ms. McPherson, and then he would

tell Ms. McPherson what she was allowed to share with Ms. Bell. Ms. McPherson followed Mr.

Crowe to the elevators where they would typically go to another floor with a private office. Mr.




                                    5
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 5 of 18 PageID #: 5
Crowe, however, informed Ms. McPherson that they were going outside, which Ms. McPherson

thought this was very odd. Ms. McPherson had no idea the issue was related to her as she had

never been in trouble during her employment with Walden Security.

       15.     Mr. Crowe took Ms. McPherson off company property to Miller Park. While they

were walking, Mr. Crowe abruptly and angrily stated “Let’s talk about the email.” When Ms.

McPherson asked him to clarify, he stated “the email you sent last night.” Ms. McPherson told

Mr. Crowe she was requesting a meeting so they could discuss her career with the company and

her interest in the position with Quality Assurance. Mr. Crowe instructed Ms. McPherson to sit

down at one of the tables in the park and then proceeded to verbally attack her stating that he and

Ms. Tudor found her to be “selfish, greedy and ungrateful” for applying for the position in

Quality Assurance after everything they had given her. Mr. Crowe stated that he and Ms. Tudor

had spoken to Defendant’s Vice President and General Counsel, Kurt Schmissrauter, and they

were going to make sure she received her interview, but the position was not going to be hers.

Mr. Crowe spoke in a very derogatory and demeaning manner to Ms. McPherson. He ridiculed

her for thinking that she could get a Director position. Mr. Crowe stated that there was no

Quality Assurance Department, that it was just a position, and there was no place for her there.

He stated that they were not looking for a “Sarah.” At times, Mr. Crowe would raise his voice at

her. He told her she had “ruined her brand,” that her email was a “slap in the face,” and that he

felt blindsided that she had gone around him instead of through him even though she had sent the

email directly to him and Ms. Tudor. Mr. Crowe admonished her not to contact Ms. Tudor again

without his knowledge and that they would “decide” whether to contact Ms. Tudor together. Mr.

Crowe told Ms. McPherson that she needed to think about her email before the next weekly

meeting and be prepared to tell him why the email was a bad idea. Mr. Crowe was very abusive,




                                    6
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 6 of 18 PageID #: 6
threatening, and demeaning towards Ms. McPherson. He told Ms. McPherson that, as a result of

her email, he and Ms. Tudor were now questioning her decision-making abilities as a manager

for the company.

       16.     Ms. McPherson tried to remain calm while being verbally attacked by Mr. Crowe.

However, she finally broke down and started crying in front of Mr. Crowe and other people in

the park. She was very embarrassed and humiliated. Ms. McPherson repeatedly asked Mr.

Crowe to end the meeting but he refused. Mr. Crowe continued to verbally attack Ms.

McPherson asking why she said “this” or “that.” When Ms. McPherson would attempt to

respond, Mr. Crowe would cut her off and tell her to stop defending her email. Mr. Crowe told

Ms. McPherson that she was not in charge of her career, that he was. Ms. McPherson felt

disrespected, humiliated and embarrassed during and after the verbal attack by Mr. Crowe. Mr.

Crowe made it clear that she was not going to get the position and she feared for her job.

       17.     Ms. Tudor did not respond to Ms. McPherson’s email. From that point on, Ms.

Tudor no longer visited Ms. McPherson as she did previously. Several times a week, Ms. Tudor

would come down to Ms. McPherson’s floor and stop in the Sales & Marketing wing but would

not speak to Ms. McPherson. She also noticed that Mr. Crowe began excluding her from

conversations and meetings. Her job responsibilities also started to change as Mr. Crowe began

assigning her work to Ms. Bell.

       18.     When Ms. McPherson received a call from Human Resources to schedule an

interview for the Quality Assurance position, she became emotional and disclosed the recent

events with Mr. Crowe. Ms. McPherson stated that she saw no reason to pursue the position.

Human Resources apologized, stating that Mr. Crowe should not have done that.




                                    7
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 7 of 18 PageID #: 7
       19.     In mid-July, Ms. McPherson approached Mr. Schmissrauter requesting a meeting

to discuss the situation privately. Mr. Schmissrauter stated “Sure, Friday’s would be better.”

Approximately a week later, Ms. McPherson sent a follow-up email to Mr. Schmissrauter asking

if they could meet that Friday. Mr. Schmissrauter did not respond. A few days later, Mr. Crowe

told Ms. McPherson that he was going to be in a meeting with the Federal Services Division on

the second floor. Ms. McPherson thought it would be a perfect time to go see Mr. Schmissrauter

to set up a time to speak with him. When Ms. McPherson arrived at Mr. Schmissrauter’s office,

he was in a meeting with Mr. Crowe and Ms. Tudor.

       20.     As a result of the incident with Mr. Crowe, her exclusion by Mr. Crowe and Ms.

Tudor, and the significant decrease in her job responsibilities, Ms. McPherson became extremely

distraught and physically ill, including insomnia, chest pains, dizziness, and irritability. She

sought treatment from her physician, who recommended that she not work with Mr. Crowe and

seek psychological counseling and start medication to deal with the stress and emotional trauma.

       21.     On July 31, 2019, Ms. McPherson sent an email to the Human Resources

Director, Dee Smith, and Mr. Schmissrauter, regarding the incident with Mr. Crowe and the

severe mental distress and physical illness that she was experiencing as a result of his treatment.

She requested personal days off from work. Approximately two (2) hours later, Ms. McPherson

received an email from Ms. Smith assuring Ms. McPherson that her health was their first concern

and she would be sending Ms. McPherson FMLA paperwork to complete. Ms. Smith also stated

that she and Mr. Schmissrauter would like to meet with her. Ms. McPherson replied to her email

that she would be taking that Wednesday and Thursday off.




                                    8
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 8 of 18 PageID #: 8
       22.    On August 1, 2019, Ms. McPherson emailed Ms. Smith to inform her she was

going to use an additional sick day on Friday as well, and agreed to meet with Ms. Smith the

following Monday.

       23.    On August 5, 2019, Ms. McPherson met with Ms. Smith and Mr. Schmissrauter.

She could sense from the moment she sat down that their demeanor towards her had changed and

was hostile. Ms. McPherson started crying before they could officially start the meeting. Mr.

Schmissrauter told Ms. McPherson he had spoken to Mr. Crowe and he would like to discuss the

email she sent to Mr. Crowe and Ms. Tudor. He asked Ms. McPherson why she felt Mr. Crowe’s

behavior was harassment and bullying. Mr. Schmissrauter told Ms. McPherson they did not feel

that the incident was an attack or bullying, but merely a miscommunication. Mr. Schmissrauter

then went on the attack against Ms. McPherson. Mr. Schmissrauter stated that he had received a

complaint that someone overheard Ms. McPherson venting about what had happened between

her and Mr. Crowe, and it made them uncomfortable. Ms. McPherson had previously been asked

by coworkers what was wrong because they could see that she was upset and would stay to

herself, limiting her breaks and lunches. Mr. Schmissrauter then referred to the time when Ms.

McPherson had approached him requesting to meet with him, claiming that she had made him

uncomfortable as well.

       24.    Mr. Schmissrauter and Ms. Smith told Ms. McPherson that she would have to go

back to work for Mr. Crowe and “hash it out” with him. Ms. McPherson again told them that

working with Mr. Crowe was adversely affecting her health. Mr. Schmissrauter then claimed

that Ms. McPherson had not provided them with any medical documentation. Ms. McPherson

told Mr. Schmissrauter that she was waiting on Ms. Smith to provide her with the FMLA

paperwork. Ms. Smith interrupted and told Ms. McPherson that she would have the paperwork to




                                    9
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 9 of 18 PageID #: 9
 her before the end of the day. Ms. Smith told Ms. McPherson that she would need to take the

 paperwork to her physician to complete and send back to them. Mr. Schmissrauter told Ms.

 McPherson she could have until Wednesday, August 7th to work on the paperwork and come

 back to talk to them. Mr. Schmissrauter then restated that her only option was to go back to work

 with Mr. Crowe and that she was free to apply to any open positions, but that none were

 available at that time.

         25.     After the meeting, Ms. McPherson was very confused and did not feel

 comfortable or confident about the meeting or the handling of her complaints. Around lunch the

 same day, she sent a follow-up email to Ms. Smith and Mr. Schmissrauter expressing her

 concerns about the meeting. Neither Ms. Smith nor Mr. Schmissrauter responded to her email.

 Later that afternoon, Mr. Schmissrauter called Ms. McPherson and asked her more questions

 regarding the incident with Mr. Crowe, claiming that it would help him understand why she felt

 it was harassment, an attack, bullying or intimidation. Ms. McPherson told Mr. Schmissrauter

 that Mr. Crowe had yelled at her in a very rude and demeaning tone and was throwing his hands

 around during the meeting in a threatening manner. She told Mr. Schmissrauter that she did not

 feel comfortable working with Mr. Crowe and that he had become very controlling and abusive.

         26.     Later that day, Ms. McPherson tried to call Mr. Schmissrauter again to inquire

 about her job status. Mr. Schmissrauter did not return her call. Ms. McPherson sent another

 email to Ms. Smith and Mr. Schmissrauter telling them she did not feel that she was emotionally

 or physically able to have a meeting with Mr. Crowe and inquired about the status of her

 employment. Within fifteen (15) minutes Ms. Smith responded, stating when Ms. McPherson’s

 last paycheck would be issued if she did not return to work under Mr. Crowe and emphasizing

 that there were no other options for her.




                                     10
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 10 of 18 PageID #: 10
        27.    Ms. McPherson sent an email stating she was not unwilling to return to her

 current position but that she did not want to work with Mr. Crowe. The confrontation with Mr.

 Crowe had impacted Ms. McPherson severely causing extreme physical and emotional distress.

 Mr. Crowe’s egregious and threatening manner affected Ms. McPherson mentally and

 emotionally, causing her to become physically ill when around him. Ms. McPherson was told

 that if she was unwilling to return to work with Mr. Crowe, then they did not have anything else

 for her. Ms. McPherson did not receive the FMLA paperwork from Ms. Smith, as promised.

        28.    On August 6, 2019, Mr. Schmissrauter sent another email to Ms. McPherson

 again stating that they had determined it was merely a miscommunication between her and Mr.

 Crowe, and that she would have to either return to work under Mr. Crowe or be terminated. Ms.

 McPherson responded, denying that there was any “miscommunication” and again reiterating

 that she was not physically able to work under Mr. Crowe per her doctor’s instructions. Ms.

 McPherson then received an email from Mr. Schmissrauter stating that her email and message

 had been received and that they were taking the position that she had resigned her employment.

 He told Ms. McPherson to contact Ms. Smith regarding questions related to her final check,

 benefits, and to make arrangements to return company equipment. He also advised her that her

 company email would be shutoff upon receipt of the email. Again, Mr. Schmissrauter and Ms.

 Smith refused to send FMLA paperwork to Ms. McPherson. Ms. McPherson responded

 immediately that she was not quitting and that she was on medical leave with approximately 3

 weeks of PTO left. Ms. McPherson received no reply.

       IV. FIRST CAUSE OF ACTION: DISCRIMINATION BASED ON GENDER
                TITLE VII AND TENNESSEE HUMAN RIGHTS ACT

        29.    Ms. McPherson re-alleges and incorporates by reference each and every allegation

 contained in paragraphs 1 through 28 above.



                                     11
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 11 of 18 PageID #: 11
        30.     Title VII, 42 U.S.C. § 2000e-2, states in pertinent part that it is unlawful for an

 employer “to discharge any individual…because of such individual’s…sex.”

        31.     The THRA, 4-21-401(a)(1) states in pertinent part that it is unlawful for an

 employer to "Fail or refuse to hire or discharge any person or otherwise to discriminate against an

 individual with respect to compensation, terms, conditions or privileges of employment because

 of such individual's … sex..."

        32.     The aforementioned acts of Defendant—especially termination of Ms.

 McPherson’s employment—occurred without just cause and were not taken against similarly

 situated employees who were not women.

        33.     Mr. Crowe treated Ms. McPherson differently from her male counter-parts with

 regard to the pursuit of career advancement within the company as set forth above.

        34.     Mr. Crowe retaliated against Ms. McPherson for seeking advancement within the

 company, but supported and encouraged male employees in their efforts to advance their careers.

        35.     Defendant is vicariously liable for the acts of its supervisor, Mr. Crowe.

        36.     Defendant condoned and encouraged the abusive and discriminatory conduct by

 Mr. Crowe against Ms. McPherson based upon her gender as set forth above.

        37.     The aforementioned acts of Defendant, including           the termination of Ms.

 McPherson’s employment, constitutes unlawful and intentional discrimination against Ms.

 McPherson because of her gender, in violation of Title VII and the THRA.

        38.     Defendant acted with malice and reckless indifference to Ms. McPherson’s rights

 under Title VII and the THRA.

        39.     As a result of Mr. Crowe’s wrongful actions in discouraging and interfering with

 Ms. McPherson’s efforts to advance her career within the company, and Defendant’s conduct in




                                     12
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 12 of 18 PageID #: 12
 condoning and encouraging Mr. Crowe’s demeaning and abusive conduct towards Ms.

 McPherson, she has been damaged financially and emotionally. In particular, Ms. McPherson

 has lost back pay and front pay, opportunities for advancement, and various employee benefits

 attendant thereto which she would have earned had Defendant not discriminated against her,

 along with incurring attorney fees. In addition to the actual and financial losses that Ms.

 McPherson has sustained, she has suffered emotional anguish, mental distress, humiliation and

 embarrassment, as a result of Defendant’s wrongful actions.

         V. SECOND CAUSE OF ACTION: HOSTILE WORK ENVIRONMENT
                           BASED ON GENDER

        40.     Ms. McPherson adopts and re-alleges each and every allegation set forth in

 paragraphs 1 through 39 of the Complaint as if set forth in full herein.

        41.     Mr. Crowe’s aforementioned abusive and discriminatory conduct created a hostile

 work environment for Ms. McPherson, and this condition was so pervasive as to alter the

 conditions of Ms. McPherson’s employment.

        42.     Mr. Crowe’s aforementioned conduct was based on Ms. McPherson’s gender.

        43.     Defendant is vicariously liable for the aforementioned conduct of Mr. Crowe

 because he was the agent, servant, and/or employee of Defendant and, in fact, was in a

 supervisory position over Ms. McPherson at the time of the offensive conduct.

        44.     Defendant failed to implement and enforce policies against discrimination in the

 workplace.

        45.     Defendant failed to properly train its supervisors and managers with regard to its

 policies against discrimination in the workplace.

        46.     As a direct and proximate result of the unlawful and intentional acts of Defendant,

 Ms. McPherson has been damaged financially and emotionally. In particular, Ms. McPherson



                                     13
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 13 of 18 PageID #: 13
 has lost back pay and front pay, opportunities for advancement, and various employee benefits

 attendant thereto which she would have earned had Defendant not discriminated against her. In

 addition to the actual and financial losses that Ms. McPherson has sustained, she has suffered

 emotional anguish, mental distress, humiliation and embarrassment because of Defendant’s

 unlawful actions.

                     VI.   THIRD CAUSE OF ACTION – RETALIATION

         47.     Ms. McPherson re-alleges and incorporates by reference each and every

 allegation contained in paragraphs 1 through 46 above.

         48.    Defendant’s conduct as alleged above shows favoritism towards and protection of

 Mr. Crowe, a male supervisor, and punishment of and retaliation against Ms. McPherson, a

 female subordinate, for her complaints of discriminatory conduct in violation of Title VII and the

 THRA.

         49.    As a result of Defendant’s wrongful actions, Ms. McPherson has been damaged

 financially and emotionally. In particular, Ms. McPherson has lost back pay and front pay,

 opportunities for advancement, and various employee benefits attendant thereto which she would

 have earned had Defendant not discriminated against her. In addition to the actual and financial

 losses that Ms. McPherson has sustained, she has suffered emotional anguish, mental distress,

 humiliation and embarrassment because of Defendant’s unlawful actions.

                 VII. FOURTH CAUSE OF ACTION: VIOLATION OF THE
                           FAMILY MEDICAL LEAVE ACT

         50.    Ms. McPherson adopts and realleges each and every allegation set forth in

 paragraphs 1 through 49 of the Complaint as if set forth in full herein.

         51.   Defendant is an “employer” as defined by 29 U.S.C § 2611(4), as it employed fifty

 (50) or more employees for each workday during each of twenty (20) or more calendar weeks.



                                     14
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 14 of 18 PageID #: 14
           52.     Ms. McPherson is an “eligible employee” as defined by 29 U.S.C. § 2611(2) as

 she had been employed by Defendant for more than 12 consecutive months, and during this time

 period has worked at least 1,250 hours within the 12-month period immediately preceding her

 need for leave.

           53.     Ms. McPherson requested medical leave on July 31, 2019 due to the emotional

 distress caused by Mr. Crowe’s abusive conduct and based upon the recommendation of her

 doctor.

           54.     Defendant’s Human Resources Manager and In-house Counsel told Ms.

 McPherson that they would provide the FMLA paperwork to her and that she would have until

 August 7, 2019 to return the paperwork to them.

           55.     Although Ms. McPherson continued to request the FMLA paperwork from

 Defendant’s Human Resources Manager and In-house Counsel, it was not provided.

           56.     Instead, Defendant terminated Ms. McPherson’s employment on August 6, 2019.

           57.     Defendant interfered with and denied Ms. McPherson her rights under the FMLA

 as set forth above.

           58.     Defendant retaliated against Ms. McPherson for requesting medical leave under

 the FMLA as set forth above.

           59.     As a direct and proximate result of Defendant’s wrongful actions, Ms. McPherson

 sustained loss of back pay, front pay, and has incurred attorney fees. In addition, Ms.

 McPherson is entitled to an award of liquidated damages against Defendant.

       VIII. FIFTH CAUSE OF ACTION: VIOLATION OF THE HEALTHY
                       WORKPLACE ACT, T.C.A. 50-1-503

        60.      Ms. McPherson adopts and realleges each and every allegation set forth in

 paragraphs 1 through 59 of the Complaint as if set forth in full herein.



                                     15
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 15 of 18 PageID #: 15
        61.    Mr. Crowe engaged in abusive conduct towards Ms. McPherson in the workplace

 based upon her gender, including repeated verbal, nonverbal, and conduct of a threatening,

 intimidating, and humiliating nature as described above, in violation of the Tennessee Healthy

 Workplace Act.

        62.    Mr. Crowe substantially interfered with Ms. McPherson’s work performance and

 created an intimidating, hostile, and offensive working environment for her.

        63.     Mr. Crowe sabotaged and undermined Ms. McPherson’s work performance in the

 workplace and wrongfully terminated her employment.

        64.    Defendant is liable to Ms. McPherson for negligent and intentional infliction of

 emotional distress by Mr. Crowe as set forth above.

        65.     Defendant is liable to Ms. McPherson for the harassment, intimidation and

 bullying by Mr. Crowe as set forth above.

        66.     Mr. Crowe’s abusive conduct caused physical and emotional distress to Ms.

 McPherson.

        67.    Defendant failed to provide adequate training for Mr. Crowe.

        68.    Defendant failed to create a comprehensive complaint process, describing (1) the

 actual process for reporting complaints by potential victims, witnesses, and supervisors; (2)

 the procedures for an effective investigation; and (3) the resulting corrective actions for the

 various parties involved.

        69.     Defendant failed to maintain the confidentiality of Ms. McPherson’s

 complaints.

        70.    As a direct and proximate result of Defendant’s unlawful conduct, as set forth

 herein, Ms. McPherson has suffered and will suffer loss of back pay, front pay, employment




                                     16
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 16 of 18 PageID #: 16
 benefits, and bonuses. Further, Ms. McPherson has suffered emotional distress, humiliation,

 embarrassment, pain and suffering, damage to her reputation, and other non-pecuniary damages.

                           IX.   JURISDICTIONAL PREREQUISITE

       71.    Ms. McPherson has met the jurisdictional prerequisite of 29 U.S.C. § 626 by filing

 a timely-written Charge of Discrimination with the Equal Employment Opportunity Commission

 (“EEOC”), obtaining a Notice of Right to Sue from the EEOC and filing this Complaint within

 ninety (90) days from the receipt of the Notice.

                WHEREFORE, PREMISES CONSIDERED, Ms. McPherson prays:

        A.      That process be issued and served upon the Defendant requiring it to appear and

 answer within the time prescribed by law;

        B.      That upon the hearing of this cause, Ms. McPherson be awarded compensatory

 damages in the amount of $500,000.00;

        C.      That Ms. McPherson be awarded liquidated damages;

        D.      That Ms. McPherson be awarded punitive damages;

        E.      That Ms. McPherson be awarded her reasonable attorney’s fees, discretionary

 costs, and the costs of this action; and

        F.      That the Ms. McPherson be granted such other and further damages and relief as

 the Court deems proper.



 A TRIAL BY JURY IS HEREBY REQUESTED.




                                     17
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 17 of 18 PageID #: 17
                                    Respectfully submitted,

                                    GRACE E. DANIELL, P.C.

                                    By: /s/ Grace E. Daniell
                                            Grace E. Daniell, BPR #012045
                                            Attorney for Plaintiff
                                            620 Lindsay Street, Suite 210
                                            Chattanooga, TN 37403
                                            (423) 266-3179
                                            (423) 634-8991 (Facsimile)




                                     18
Case 1:20-cv-00126-CLC-CHS Document 1 Filed 05/20/20 Page 18 of 18 PageID #: 18
